FILE COPY

         RE: Case No. 15-032   4                  DATE: 4/21 /201,5
         CoA #: 13-15-00056-CV    TC#: 2 015 -DCV- 014 5 -G
STYLE:   IN RE ANDREW VANBLARCUM AND JAMES VANBLARCUM
     A petition for writ of mandamus, as styled above,
was today received and fifed in the Supreme Court of




                        MS.   DORTAN   E.   RAMIREZ
                        CLERK, THIRTEENTH COURT OF APPEALS
                        901 LEOPARD STREET, lOTH FLOOR
                        CORPUS CHR]STI, TX 1840L